DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a first link member made of resin, ... having one end rotatably connected to one end of the holder ... , and having another end rotatably connected to one end of the slider ... ; a second link member made of resin, the second link member having one end rotatably connected to another end of the holder ... ,-2-Amendment for Application No.: 17/112827Attorney Docket: 10200086US01 and having another end rotatably connected to another end of the slider ... ; and ... wherein the first ... and second link member rotate with respect to the slider along with a slide motion of the slider to move the holder to a first position, where the pin contacts the frame, and to a second position, farther from the photosensitive member than the first position", in combination with the remaining claim elements as set forth in claim 1, and claims 4-10 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/31/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 5 of the reply, Examiner agrees the claims are now in the condition indicated allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori (2013/0170855) and Nagamine (2015/0346629) each disclose a spacing member controlling the gap between a drum and an exposing device.  However, these references fail to disclose or render obvious at least the limitations quoted in the foregoing reasons for allowance.
Iwai (2020/0117113), Iwai (2019/0346809), and Momoka (2018/0364613) each share their assignee and at least one inventor with current application, and disclose similar subject matter.  However, these references do not support any rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852